DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/349,317, RCE filed on 01/05/2021.  Claims 1 and 14-15 are currently amended by Applicant.  Claims 2-4, 6, and 8-10 are cancelled by Applicant.  Claims 21-27 are presented as new by Applicant.  Claims 1, 5, 7, and 11-27 are currently pending in this application. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 as been entered.
 
Response to Arguments
4.	Applicant’s arguments filed 12/08/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1, 5, 7 and 11-27 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tanaka (US PG Pub No. 2007/0240089).

6.          With respect to claim 1, 14, and 15, Tanaka teaches:
obtaining a device design pattern layout comprising a plurality of design pattern polygons (see input of layout pattern data, paragraph [0040]);
performing automatic pattern recognition, by a hardware computer, of a unit cell of polygons in the device design pattern layout (see processing layout into unit cells, Abstract);   
searching for previously unidentified occurrences of the unit cell within the device design pattern layout to build a hierarchy (see searching to determine whether there are cells with same shape as the unit cell, paragraph [0047]); and
building, by the computer, a hierarchy based on the identified plurality of occurrences, the hierarchy designed for use in an optical proximity correction of the device design pattern layout (establishes a hierarchical structure, optical proximity correction, paragraph [0040-0046]);
performing, by the computer, an optical proximity correction on the device design pattern layout by repeatedly applying an optical proximity correction designed for (OPC process for same cell groups, Figure 3, repeat OPC for same cell identification, Figure 4).

10.          With respect to claim 5 and 19, Tanaka teaches:
wherein the unit cell is specified such that polygons within the unit cell have symmetry with respect to at least one axis through the unit cell (see description of unit cell, elements of unit cell, same shape or identical pattern, paragraph [0009], [0057]).

11.          With respect to claim 6, Tanaka teaches:
automatically identifying a region of repeating sets of polygons from the device design pattern layout and the performing automatic pattern recognition comprises evaluating the region of the repeating sets of polygons to determine the unit cell (grouping of same or identical cells, Figure 3).

12.          With respect to claim 7, Tanaka teaches:
receiving a specification of a sub-region of the device design pattern layout in which to recognize the unit cell and identifying the plurality of occurrences of the unit cell comprises identifying an occurrence of the unit cell in the device design pattern layout outside of the sub-region (occurrence of same or identical cell after comparison between uncorrected cell or corrected cell to find repeating unit cell, Figures 3-4).	

Tanaka teaches:
wherein the unit cell is recognized by tracking a plurality of pitches between polygons (see determination and use of pitch for pattern recognition, paragraph [0019]).

17.          With respect to claim 12, Tanaka teaches:
wherein, prior to performing automatic pattern recognition of the unit cell, the device design pattern layout does not have an available hierarchy (establishing a new hierarchy, Abstract).

18.          With respect to claim 13, Tanaka teaches:
wherein no prior hierarchy information is used to create the hierarchy (establishing a new hierarchy, Abstract).

7.          With respect to claim 16, Tanaka teaches:
wherein the unit cell is a minimum sized unit cell in the device design pattern layout (see description of unit cell, elements of unit cell, same shape or identical pattern, paragraph [0009], [0057]).

8.          With respect to claim 17, Tanaka teaches:
wherein the unit cell is specified such that the boundary of the unit cell does not pass through any polygons (see description of unit cell, elements of unit cell, same shape or identical pattern, paragraph [0009], [0057]).

9.          With respect to claim 18, Tanaka teaches:
(see description of unit cell, elements of unit cell, same shape or identical pattern, paragraph [0009], [0057]).

14.          With respect to claim 20, Tanaka teaches:
performing, by the computer, an optical proximity correction on the unit cell to create the optical proximity correction designed for the unit cell (OPC process for same cell groups, cells identical or same as unit cells, Figure 3, repeat OPC for same cell identification, Figure 4).

15.        With respect to claim 21, Tanaka teaches:
wherein the instructions are further configured to cause the computer system to automatically identify a region of repeating sets of polygons from the device design pattern layout and wherein the automatic pattern recognition comprises evaluation of the region of the repeating sets of polygons to determine the unit cell (occurrence of same or identical cell after comparison between uncorrected cell or corrected cell to find repeating unit cells, Figures 3-4).

16.          With respect to claim 22, Tanaka teaches:
wherein the hierarchy comprises an identification of the unit cell (or of structures corresponding to the unit cell), a specification of the number of instances of the unit cell (or of the structures corresponding to the unit cell) in at least a portion of the device design pattern layout, and a locational identification of the instances (or of the structures corresponding to the unit cell) in the at least portion of the device design pattern layout (occurrence of same or identical cell after comparison between uncorrected cell or corrected cell to find repeating unit cell, Figures 3-4).

17.          With respect to claim 23, Tanaka teaches:
(see OPC process and determining same cells, Figures 3-4).

18.          With respect to claim 24, Tanaka teaches:
wherein the device design pattern layout corresponds to a memory device and the unit cell corresponds to polygons for a cell or bank of the memory device (see paragraphs [0009]-[0015], [0040]-[0046], Abstract).

19.          With respect to claim 25, Tanaka teaches:
wherein the instructions are further configured to cause the computer system to recognize the unit cell by tracking a plurality of pitches between polygons wherein no prior hierarchy information is used to create the hierarchy (see determination and use of pitch for pattern recognition, paragraph [0019]).

20.          With respect to claim 26, Tanaka teaches:
wherein, prior the automatic pattern recognition of the unit cell, the device design pattern layout does not have an available hierarchy (establishing a new hierarchy, Abstract).

21.          With respect to claim 27, Tanaka teaches:
wherein no prior hierarchy information is used to create the hierarchy (establishing a new hierarchy, Abstract).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851